UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7028



MARK E. RICHARDS,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-176-3)


Submitted:    November 7, 2002            Decided:     November 26, 2002


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark E. Richards, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark E. Richards, a state prisoner, seeks to appeal the

magistrate judge’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).*   We have reviewed the record and conclude

in part for the reasons stated by the magistrate judge that

Richards has not made a substantial showing of the denial of a

constitutional right.   See Richards v. Angelone, CA-01-176-3 (E.D.

Va. June 27, 2002). We further find Richards’ claims regarding his

parole revocation hearing were barred by the one year limitations

period.   See 28 U.S.C. § 2244(d) (2000); Crawley v. Cato, 257 F.3d

395, 399 (4th Cir. 2001), cert. denied, 122 S. Ct. 811 (2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       By consent of the parties, the decision below was rendered
by a magistrate judge. See 28 U.S.C. § 636(c) (2000).


                                  2